Exhibit 10.36

 

AMENDMENT NO. 1 TO

COMMON STOCK PURCHASE AGREEMENT

 

This Amendment No. 1 (the “Amendment”) is entered into this 17th day of
September 2010 (“Amendment Effective Date”) by and between Azimuth Opportunity
Ltd., an international business company incorporated under the laws of the
British Virgin Islands (the “Investor”), and Affymax, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”)
and amends that certain Common Stock Purchase Agreement (the “Agreement”)
between the Investor and the Company dated as of September 25, 2009. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Agreement.

 

RECITALS

 

WHEREAS, the parties desire to amend the terms of the Agreement to, among other
matters, provide for an extension of the term of the Agreement by twelve (12)
months and to reduce the Threshold Price to be no lower than $4.00;

 

NOW THEREFORE, the parties hereto, for good and valuable consideration, the
receipt of which is hereby acknowledged, hereby agree as follows:

 

1.                                      Amendment and restatement of Sections
2.1 and 2.2.  Sections 2.1 and 2.2 are hereby amended and restated in their
entirety as follows:

 

“Section 2.1                             Fixed Request Notice.  The Company may,
from time to time in its sole discretion, no later than 9:30 a.m. (New York
time) on the first Trading Day of the Pricing Period, provide to the Investor a
Fixed Request notice, substantially in the form attached hereto as Exhibit A
(the “Fixed Request Notice”), which Fixed Request Notice shall become effective
at 9:30 a.m. (New York time) on the first Trading Day of the Pricing Period
specified in the Fixed Request Notice; provided; however, that if the Company
delivers the Fixed Request Notice to the Investor later than 9:30 a.m. (New York
time) on a Trading Day, then the first Trading Day of such Pricing Period shall
not be the Trading Day on which the Investor received such Fixed Request Notice,
but shall be the Trading Day thereafter. The Fixed Request Notice shall specify
the Fixed Amount Requested, establish the Threshold Price for such Fixed
Request, designate the first and last Trading Day of the Pricing Period and
specify the Optional Amount, if any, that the Company elects to grant to the
Investor during the Pricing Period and the applicable Threshold Price for such
Optional Amount (the “Optional Amount Threshold Price”) as well as the maximum
and, if any, minimum Optional Amount Dollar Amount. The Threshold Price and the
Optional Amount Threshold Price established by the Company in a Fixed Request
Notice may be the same or different, in the Company’s sole discretion.  Upon the
terms and subject to the conditions of this Agreement, the Investor is obligated
to accept each Fixed Request Notice prepared and delivered in accordance with
the provisions of this Agreement.

 

2.2                               Fixed Requests.  From time to time during the
Investment Period, the Company may in its sole discretion deliver to the
Investor a Fixed Request Notice for a specified Fixed Amount Requested, and the
applicable discount price (the “Discount Price”) shall be determined, in
accordance with the price and share amount parameters as set forth below or such
other parameters mutually agreed upon by the Investor and the Company, and upon
the terms and

 

--------------------------------------------------------------------------------


 

subject to the conditions of this Agreement, the Investor shall purchase from
the Company the Shares subject to such Fixed Request Notice; provided, however,
that (i) if an ex-dividend date is established by the Trading Market in respect
of the Common Stock on or between the first Trading Day of the applicable
Pricing Period and the applicable Settlement Date, the Discount Price shall be
reduced by the per share dividend amount and (ii) the Company may not deliver
any single Fixed Request Notice for a Fixed Amount Requested in excess of the
lesser of (a) the amount in the applicable Fixed Amount Requested column below
and (b) 2.5% of the Market Capitalization:

 

Threshold Price

 

Fixed Amount Requested

 

Discount Price

 

 

 

 

 

Equal to or greater than $36.00

 

Not to exceed $5,250,000

 

96.25% of the VWAP

 

 

 

 

 

Equal to or greater than $34.00 and less than $36.00

 

Not to exceed $5,000,000

 

96.20% of the VWAP

 

 

 

 

 

Equal to or greater than $32.00 and less than $34.00

 

Not to exceed $4,750,000

 

96.15% of the VWAP

 

 

 

 

 

Equal to or greater than $30.00 and less than $32.00

 

Not to exceed $4,500,000

 

96.10% of the VWAP

 

 

 

 

 

Equal to or greater than $28.00 and less than $30.00

 

Not to exceed $4,250,000

 

96.05% of the VWAP

 

 

 

 

 

Equal to or greater than $26.00 and less than $28.00

 

Not to exceed $4,000,000

 

96.00% of the VWAP

 

 

 

 

 

Equal to or greater than $24.00 and less than $26.00

 

Not to exceed $3,750,000

 

95.80% of the VWAP

 

 

 

 

 

Equal to or greater than $22.00 and less than $24.00

 

Not to exceed $3,500,000

 

95.60% of the VWAP

 

 

 

 

 

Equal to or greater than $20.00 and less than $22.00

 

Not to exceed $3,250,000

 

95.40% of the VWAP

 

 

 

 

 

Equal to or greater than $18.00 and less than $20.00

 

Not to exceed $3,000,000

 

95.20% of the VWAP

 

 

 

 

 

Equal to or greater than $16.00 and less than $18.00

 

Not to exceed $2,750,000

 

95.00% of the VWAP

 

 

 

 

 

Equal to or greater than $14.00 and less than $16.00

 

Not to exceed $2,500,000

 

94.75% of the VWAP

 

 

 

 

 

Equal to or greater than $12.00 and less than $14.00

 

Not to exceed $2,250,000

 

94.50% of the VWAP

 

 

 

 

 

Equal to or greater than $10.00 and less than $12.00

 

Not to exceed $2,000,000

 

94.38% of the VWAP

 

 

 

 

 

Equal to or greater than $4.00 and less than $10.00

 

Not to exceed $1,750,000

 

94.25% of the VWAP

 

Anything to the contrary in this Agreement notwithstanding, unless Company and
Investor mutually agree, at no time shall the Investor be required to purchase
more than the applicable amount worth of Common Stock pursuant to the preceding
paragraph in respect of any Pricing Period (not including Common Stock subject
to any Optional Amount).  The date on which the Company delivers any Fixed
Request Notice in accordance with this Section 2.2 hereinafter shall be referred
to as a “Fixed Request Exercise Date”.”

 

2.                                      Amendment and restatement of
Section 7.1(i).  Section 7.1(i) is hereby amended and restated as follows:

 

--------------------------------------------------------------------------------


 

“(i) the first day of the month next following the 36-month anniversary of the
Effective Date (the “Investment Period”),”

 

3.                                      Amendment of Annex A, Sections (kkk) and
(ooo).  Annex A, Sections (kkk) and (ooo) are hereby respectively amended and
restated as follows:

 

“(kkk) “Threshold Price” is the lowest price (except to the extent otherwise
provided in Section 2.6) at which the Company may sell Shares during the
applicable Pricing Period as set forth in a Fixed Request Notice (not taking
into account the applicable percentage discount during such Pricing Period
determined in accordance with Section 2.2); provided, however, that at no time
shall the Threshold Price be lower than $4.00 per share unless the Company and
the Investor mutually shall agree.”; and

 

“(ooo) “Trading Market Limit” means that number of shares which is one less than
20.0% of the issued and outstanding shares of the Company’s Common Stock as of
the Amendment Effective Date.”

 

4.                                      No other amendment.  Except as expressly
set forth above, the remaining terms and conditions of the Agreement shall
remain in full force and effect.

 

5.                                      Governing law. This Amendment shall be
governed by and construed in accordance with the internal procedure and
substantive laws of the State of New York, without giving effect to the choice
of law provisions of such state.

 

6.                                      Counterparts. This Amendment may be
executed in counterparts, all of which taken together shall constitute one and
the same original and binding instrument and shall become effective when all
counterparts have been signed by each party and delivered to the other parties
hereto, it being understood that all parties hereto need not sign the same
counterpart.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officer as of the date first above
written.

 

 

AFFYMAX, INC.:

 

 

 

 

 

 

 

By:

/s/ Paul B. Cleveland

 

 

Name: Paul B. Cleveland

 

 

Title: Chief Financial Officer

 

 

 

 

AZIMUTH OPPORTUNITY LTD.:

 

 

 

 

 

 

 

By:

/s/ Peter Poole

 

 

Name: Peter Poole

 

 

Title: Director

 

--------------------------------------------------------------------------------